 

Exhibit 10.1

 



CUTBACK AGREEMENT

 

CUTBACK AGREEMENT (the “Agreement”), dated as of September 26, 2017, among Fifth
Street Asset Management Inc. (the “Issuer”), Fifth Street Holdings L.P.
(“Holdings”), and the limited partners of Holdings party hereto (the “Limited
Partners”).

 

WHEREAS, the parties hereto desire to provide for fair treatment to the Limited
Partners in connection with the next Quarterly Exchange Date;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.1. Definitions. Capitalized terms not defined herein shall have the
meanings given in the Exchange Agreement (the “Exchange Agreement”) by and among
the Issuer, Holdings and the limited partners of Holdings parties thereto, dated
as of November 4, 2014.

 

Section 1.2. Cutback of Exchange of Partnership Units.

 

(a)       Notwithstanding the Exchange Agreement, if the audit committee or
Board of Directors of the Issuer determine that it is advisable, for tax
purposes or other reasons, to limit the number of Partnership Units to be
exchanged on the next Quarterly Exchange Date, the Limited Partners agree that
the number of Partnership Units to be exchanged by each of them shall be
reduced, pro rata, based on the amount of Partnership Units most recently
requested to be exchanged by each of the Partners as set forth on Schedule 1
hereto, so that the total number of Partnership Units to be exchanged does not
exceed the amount determined by the audit committee or Board of Directors of the
Issuer. For example, if the audit committee determines that only 4,000,000
Partnership Units should be exchanged on the next Quarterly Exchange Date, then
each of the Partners listed on Schedule 1 shall be entitled to exchange 69.5% of
the Partnership Units of such Partner set forth on Schedule 1 (4,000,000 /
5,755,957 = 69.5%).

 

(b)       The Issuer shall have full discretion to change the date of the next
Quarterly Exchange Date.

 

Section 1.3. Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 1.4. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

Section 1.5. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

Section 1.6. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware without regard to conflict
of laws principles that would result in the application of the laws of any other
jurisdiction.

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

FIFTH STREET ASSET MANAGEMENT INC.

 

By: /s/ Leonard M. Tannenbaum

Name: Leonard M. Tannenbaum
Title: Chief Executive Officer

 

FIFTH STREET HOLDINGS L.P.

 

 

By: /s/ Leonard M. Tannenbaum

Name: Leonard M. Tannenbaum
Title: Chief Executive Officer of its General Partner

 

LIMITED PARTNERS:

 

 

/s/ Bernard D. Berman
Name: Bernard D. Berman

 

 

/s/ Ivelin M. Dimitrov
Name: Ivelin M. Dimitrov

 

 

/s/ Alexander C. Frank
Name: Alexander C. Frank

 

 

/s/ Brian D. Finkelstein
Name: Brian D. Finkelstein

 

 

/s/ Steven M. Noreika
Name: Steven M. Noreika

 



 

 

 

FSC CT II, INC.

 

 

By: /s/ Leonard M. Tannenbaum
Name: Leonard M. Tannenbaum

Title: Chief Executive Officer

 

 

 

BERNARD D. BERMAN 2012 TRUST

 


By /s/ William F. Meehan
Name: William F. Meehan
Title    Trustee

 

 

By /s/ Nicole H. Berman
Name: Nicole H. Berman
Title:   Trustee

 



 

 

 

Schedule 1

 



Partner Partnership Units Requested to be Exchanged         FSC CT II, Inc.
3,000,000         Bernard D. Berman 1,427,119         Bernard D. Berman 2012
Trust 725,774         Ivelin M. Dimitrov 426,976         Alexander C. Frank
104,940         Brian D. Finkelstein 66,528         Steven M. Noreika 4,620    
          Total 5,755,957  



 



 

 

